Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0024]-[0026] “feature vector laves” should read “feature vector values”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mimura et al (“Joint Optimization of Denoising Autoencoder and DNN Acoustic Model Based on Multi-target Learning for Noisy Speech Recognition” Sept 2016)
1. A pattern recognition apparatus comprising: 
a memory; and 

transforming noisy feature vectors into denoised feature vectors (See e.g. DAE, Fig. 1); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

classifying the denoised feature vectors into related classes and estimated classes; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

calculating a cost by using the denoised feature vectors, clean feature vectors, the estimated classes, and feature vector labels (See e.g. equation 3 that objective function involves: MSE enhancement and senone classification error.  See equation 1 that MSE include denoised feature vectors (enhanced features), clean feature vectors (clean features).  See equation 2 on classification error that includes the estimated classes, and feature vector label; and 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

updating parameters for transforming the noisy feature vectors according to the cost.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


2. The pattern recognition apparatus according to claim 1, wherein the operations further comprises transforming testing feature vectors into the denoised feature vectors by using the updated parameters for transforming the noisy feature vector.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


3. The pattern recognition apparatus according to claim 2, wherein the operations further comprises updating parameters for classifying the denoised feature vectors, and classifying the denoised feature vectors by using the updated parameters for classifying the denoised feature vectors.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


4. The apparatus according to claim 1, wherein the operations further comprises calculating the cost by using a transformation error between the denoised feature vectors and 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


5. The apparatus according to claim 1, wherein the operations further comprises transforming the noisy feature vectors by using a denoising autoencoder.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


6. The apparatus according to claim 1, wherein the operations further comprises classifying the denoised feature vectors by using a support vector machine or a neural network.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


7. The apparatus according to claim 4, wherein the transformation error is mean square error or cosine distance.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


8. The apparatus according to claim 4, wherein the classification error is cross-entropy or margin error.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Claims 9-10 are drawn to claim 1 and are rejected for the same reason.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (“Is Joint Training Better for Deep Auto-Encoders?” 2015) disclose joint training of deep autoencoders. A single global reconstruction objective is jointly optimized.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127